Exhibit 10.1
 
DEBTOR IN POSSESSION FINANCING
AGREEMENT
Dated as of ___, 2009
by and between
CANARGO ENERGY CORPORATION
as debtor and debtor-in-possession and
as Borrower, and
PERSISTENCY, as Lender
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
[To Be Completed]

 



--------------------------------------------------------------------------------



 



DEBTOR IN POSSESSION FINANCING AGREEMENT
     DEBTOR IN POSSESSION FINANCING AGREEMENT by and between CANARGO ENERGY
CORPORATION, a Delaware corporation, debtor in possession (“Borrower” or
“CanArgo”) and PERSISTENCY, a Cayman Islands limited company (“Lender” or
“Persistency”) dated as of October ___, 2009.
WITNESSETH:
WHEREAS, CanArgo is currently in default of its obligations to Persistency in an
amount through the date hereof of $12,726,116, and is also in default of its
obligations to certain other creditors of Canargo; and
WHEREAS, CanArgo, Persistency and certain other creditors of CanArgo have
entered into a Plan Support and Lock —Up Agreement dated as of August 6, 2009
(the “Plan Support Agreement”) pursuant to which the parties thereto have agreed
to support a proposed chapter 11 plan for CanArgo (the “Plan”) under Chapter 11
of Title 11 of the United States Code (the “Bankruptcy Code”); and
WHEREAS, pursuant to a binding Commitment Letter dated October 22, 2009 (the
“Commitment Letter”) and to provide financing to Borrower so that it may pursue
confirmation of the Plan, Lender has agreed to provide to Borrower a
debtor-in-possession credit facility in an amount of up to $1,200,000 (the
“Commitment”) consisting of a multiple draw term loan in an aggregate principal
amount at any time outstanding not to exceed the Commitment, and the Lender has
agreed to provide such facility upon the terms and conditions set forth in this
Agreement and the other loan documents referenced herein; and
WHEREAS, on October 28, 2009, the Borrower commenced a case, Case No. 09-16453
(AJG) (the “Chapter 11 Case”) under Chapter 11 of the Bankruptcy Code in the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”), and the Borrower has retained possession of its assets and
is authorized under the Bankruptcy Code to continue the operation of its
business as debtor-in-possession.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS; CERTAIN TERMS
     Section 1.01 Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:
     “Action” has the meaning specified therefor in Section 8.11.
     “Advance” has the meaning ascribed thereto in Section 2.01(a).

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person means the power, directly or indirectly,
either to (i) vote 50% or more of the Capital Stock having ordinary voting power
for the election of directors of such Person or (ii) direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
     “Agreement” means this Debtor In Possession Financing Agreement, including
all amendments, modifications and supplements and any exhibits or schedules to
any of the foregoing, and shall refer to the Agreement as the same may be in
effect at the time such reference becomes operative.
     “Assignment and Acceptance” has the meaning ascribed thereto in
Section 8.05(b).
     “Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, president, executive vice president or
treasurer of such Person.
     “Availability” means, at any time, an amount equal to the difference
between the Commitment and the aggregate outstanding principal amount of the
Loan at such time, less the Professionals Fee and Expense Deposit.
     “Bankruptcy Code” has the meaning specified therefor in the recitals
hereto.
     “Bankruptcy Court” has the meaning specified therefor in the recitals
hereto.
     “Borrower” has the meaning specified therefor in the preamble hereto.
     “Borrower Counsel” has the meaning specified therefor in Section 6.01(f).
     “Bridge Loan” means that certain loan made by Persistency to CGuern at the
request of Borrower and CGuern under a loan agreement dated October 14, 2009.
     “Budget” has the meaning specified therefor in Section 6.01(a).
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required to close.
     “CanArgo” has the meaning specified therefor in the preamble hereto.
     “CanArgo Group” means CanArgo, together with all of its direct and indirect
subsidiaries (as fully described in Exhibit I).
     “Capital Expenditures” means, with respect to any Person for any period,
the sum of (i) the aggregate of all expenditures by such Person and its
Subsidiaries during such period that in accordance with GAAP are or should be
included in “property, plant and equipment” or in a similar fixed asset account
on its balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (ii) to the extent not covered by clause (i) above, the aggregate of all
expenditures by such

2



--------------------------------------------------------------------------------



 



Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or fixed assets of, or the Capital Stock of, any other
Person.
     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.
     “Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (i) required under GAAP to
be capitalized on the balance sheet of such Person or (ii) a transaction of a
type commonly known as a “synthetic lease” (i.e., a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).
     “Capitalized Lease Obligations” means, with respect to any Person,
obligations of such Person and its Subsidiaries under Capitalized Leases, and,
for purposes hereof, the amount of any such obligation shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Carve-Out Expenses” means (i) all unpaid fees required to be paid to the
Clerk of the Bankruptcy Court and to the Office of the United States Trustee
under Section 1930(a) of the Bankruptcy Code (“Court Costs”), (ii) an amount to
satisfy unpaid fees and expenses of the attorneys, accountants and other
professionals retained by the Debtors that are appointed by the Bankruptcy Court
in the Chapter 11 Case pursuant to Sections 327, 328, 330, or 331 of the
Bankruptcy Code (“Professionals”) and solely to the extent provided for in the
Chapter 11 Professionals Fees Line Item (defined below), and subject to any
additional limitations set forth in the Orders (collectively, the “Pre-Default
Professional Expenses”), which are incurred prior to the day following delivery
by the Lender of a Carve-Out Trigger Notice whether or not allowed prior to or
after such date, and (iii) Court Costs and allowed and unpaid fees and expenses
of Professionals (“Post-Default Professional Expenses”) incurred on and after
the first day after the delivery of a Carve-Out Trigger Notice in an aggregate
amount not to exceed $50,000; provided, however, that nothing herein shall be
deemed to limit the ability of any party to object to any Professional’s fees
and expenses and reimbursement thereof in accordance with the Bankruptcy Code
and Federal Rules of Bankruptcy Procedure and applicable local rules and any
applicable order of the Bankruptcy Court; and provided further, that the total
amount of Carve-Out Expenses (including any permitted variances hereunder) shall
not exceed two hundred seventy five thousand dollars ($275,000.00) plus Court
Costs (the “Overall Carve-Out Cap”), exclusive of the Post-Default Professional
Expenses.
     “Carve-Out Trigger Notice” mean a written notice delivered by the Lender to
the Borrower and its counsel which notice may be delivered at any time following
the occurrence and during the continuation of an Event of Default.
     “CGuern” means CanArgo Ltd. (Guernsey).

3



--------------------------------------------------------------------------------



 



     “CGuern Group” means CGuern and the direct and indirect subsidiaries of
CGuern which include all of the Company’s operating subsidiaries, all of which
are more fully described in Exhibit II.
     “Chapter 11 Case” has the meaning specified therefor in the recitals
hereto.
     “Chapter 11 Professionals Fees Line Item” means the amounts set forth in
the Chapter 11 Professional Fees line item contained in the Budget in respect of
fees and expenses incurred by Professionals, as may be amended with Lender’s
written consent in its discretion pursuant to Section 2.06.
     “Closing Fees” has the meaning ascribed thereto in Section 2.03(a).
     “Collateral” has the meaning ascribed thereto in the Security Agreement and
Pledge Agreement, as applicable.
     “Commitment” has the meaning specified therefor in the recitals hereto.
     “Conversion” has the meaning ascribed thereto in Section 2.04.
     “Conversion Date” means the effective date of the Conversion.
     “Court Costs” has the meaning ascribed to such term in the definition of
the term “Carve-Out Expenses.”
     “Cure Period” has the meaning ascribed thereto in Section 7.01(a).
     “Debtors” means collectively the Borrower, the Pledgors and the Guarantors.
     “Default” means an event which, with the giving of notice or the lapse of
time or both, would constitute an Event of Default.
     “Disclosure Statement” means the Disclosure Statement as filed initially in
the Chapter 11 Case and as subsequently approved by the Bankruptcy Court.
     “Default Interest” means the interest charged upon the amount of the
outstanding Obligations due and payable upon the occurrence of an Event of
Default and during its continuance at the Post-Default Rate.
     “Dollar,” “Dollars” and the symbol “$” each means lawful money of the
United States of America.
     “Effective Date” means the date on which the Plan becomes effective, as
provided therein.
     “Event of Default” has the meaning ascribed thereto in Section 7.01.
     “Excess Budget Variance” has the meaning ascribed thereto in
Section 6.01(a).

4



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exit Draw” means an Advance in an amount, if any, that in all cases shall
be less than or equal to the Availability at the Effective Date and immediately
prior to making such Advance, which is required for the Bankruptcy Court to
confirm the Plan, which Advance shall be made upon satisfaction of the following
conditions: (i) the Exit Draw Advance not exceeding the Availability on such
date; (ii) Borrower having complied in all respects with this Agreement,
including without limitation the Budget, and all other Loan Documents, through
the date of the Exit Draw and with respect to the Exit Draw; and (iii) the prior
entry of a Final Order confirming the Plan. For the avoidance of doubt, the Exit
Draw shall only be made and used for payment of amounts set forth in the Budget
or otherwise disclosed to and expressly agreed to by Lender.
     “Filing Date” means the date on which the Chapter 11 Case was commenced.
     “Final Financing Order” means the order of the Bankruptcy Court approving
this Agreement and the Loan Documents, including the Loan, substantially in the
form of the Interim Financing Order and otherwise in form and substance
reasonably satisfactory to the Lender, which order shall be in full force and
effect and has not been vacated, modified, or amended in any material respect
(without the express written joinder or consent of the Lender), reversed,
overturned or stayed.
     “Final Maturity Date” means the date which is the earliest of (i) the day
which is ninety (90) days after the Filing Date (unless for purposes of this
clause (i), there is a Final Maturity Date Extension in which case, the day
which is one hundred twenty (120) days after the Filing Date), (ii)the
Conversion Date, or (iii) the date the Loan becomes due and payable upon the
occurrence of an Event of Default and the expiration of any applicable grace
period.
     “Final Maturity Date Extension” means a one-time thirty (30) day extension
of the ninety (90) day period provided in clause (i) of the definition of the
term Final Maturity Date to one hundred twenty (120) days, as provided in
Section 2.05 hereof.
     “Final Order Entry Date” means the date on which the Final Financing Order
shall have been duly signed and entered by the Bankruptcy Court.
     “Final Order” means an order of the Bankruptcy Court which is no longer
subject to appeal and as to which no appeal is pending.
     “Financial Statements” means the unaudited preliminary consolidated balance
sheet of the Borrower and its Subsidiaries for the Fiscal Year ended
December 31, 2008 and the related unaudited preliminary consolidated statement
of operations, shareholders’ equity and cash flows for the Fiscal Year then
ended as filed with the SEC on March 3, 2009 by CanArgo as an Exhibit to a
Current Report on Form 8-K.
     “First Day Orders” means all orders entered by the Bankruptcy Court on or
shortly after the Filing Date or based on motions or applications filed on the
Filing Date.
     “Fiscal Year” means the fiscal year of the Borrower ending on December 31
of each year.

5



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis.
     “Governmental Authority” means any nation or government, any federal,
state, city, town, municipality, county, local or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
     “Guarantees” means the collective reference to the Subsidiary Guarantees.
     “Guarantors” means, collectively, (i) Ninotsminda Oil Company Limited, a
company incorporated and existing in the Republic of Cyprus, (ii) CanArgo
(Nazvrevi) Limited, a company incorporated and existing in the Bailiwick of
Guernsey, British Isles, (iii) CanArgo Norio Limited, a company incorporated and
existing in the Republic of Cyprus, (iv) CanArgo Limited, a company incorporated
and existing in the Bailiwick of Guernsey, British Isles, (v) CanArgo Samgori
Limited, a company incorporated and existing in the Bailiwick of Guernsey,
British Isles, (vi) CanArgo Georgia Limited, a company incorporated and existing
in the Republic of Georgia, (vii) CanArgo Services (UK) Limited, a company
incorporated and existing in England, (viii) any other entity who, as of the
Interim Facility Effective Date, will become a party to a Subsidiary Guarantee
Agreement with the Lender guaranteeing the Obligations of the Borrower under the
Agreement, and (ix) NewCo, as and when it is formed.
     “Highest Lawful Rate” means, with respect to the Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Obligations under
laws applicable to the Borrower or the Lender which are currently in effect or,
to the extent allowed by law, under such applicable laws which may hereafter be
in effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.
     “Indebtedness” means, with respect to any Person, without duplication,
(i) all indebtedness of such Person for borrowed money; (ii) all obligations of
such Person for the deferred purchase price of property or services (other than
trade payables or other accounts payable incurred in the ordinary course of such
Person’s business); (iii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (iv) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property;
(v) all Capitalized Lease Obligations of such Person; (vi) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (vii) all contingent obligations;
and (viii) all obligations referred to in clauses (i) through (vii) of this
definition of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien upon property owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness. The Indebtedness of any
Person shall include the

6



--------------------------------------------------------------------------------



 



Indebtedness of any partnership of or joint venture in which such Person is a
general partner or a joint venturer.
     “Indemnitees” has the meaning ascribed thereto in Section 8.13.
     “Indemnified Matters” has the meaning ascribed thereto in Section 8.13.
     “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other bankruptcy
or insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.
     “Interim Facility Amount” means the maximum principal amount of the Loan
approved by the Bankruptcy Court in the Interim Financing Order to be made
available to the Borrower prior to the date of entry of the Final Financing
Order.
     “Interim Facility Effective Date” has the meaning specified therefore in
Section 4.01.
     “Interim Financing Order” means the interim order of the Bankruptcy Court,
substantially in the form of Exhibit A hereto, approving this Agreement and the
other Loan Documents, and otherwise in form and substance reasonably
satisfactory to the Lender , which order shall be in full force and effect and
has not been vacated, modified, amended (without the express written consent of
the Lender), reversed, overturned or stayed in any material respect.
     “Interim Order Entry Date” means the date on which the Interim Bankruptcy
Court Order shall have been duly signed and entered by the Bankruptcy Court.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
(or any successor statute thereto) and the regulations thereunder.
     “Knowledge” means, when referring to the knowledge of Borrower or the
Subsidiaries, the actual and not constructive knowledge of Vincent McDonnell or
Jeffrey Wilkins.
     “Lease” means any lease of real property to which the Borrower is a party
as lessor or lessee.
     “Lender” has the meaning specified therefor in the preamble hereto.
     “Lien” or “Liens” means singularly or collectively, any mortgage, deed of
trust, pledge, lien (statutory or otherwise), security interest, charge or other
encumbrance or security or preferential arrangement of any nature, including,
without limitation, any conditional sale or title retention arrangement, any
Capitalized Lease and any assignment, deposit arrangement or financing lease
intended as, or having the effect of, security.
     “Loan” means a loan made by the Lender to the Borrower pursuant to
Section 2.01.

7



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, the Promissory Note, the Interim
Financing Order, the Final Financing Order, the Security Agreement, the Pledge
Agreement, the Subsidiary Guarantee Agreement and all other agreements,
instruments, and other documents executed and delivered pursuant hereto or
thereto or otherwise evidencing or securing the Loan or any other Obligations.
     “Loan Request” has the meaning ascribed thereto in Section 2.02.
     “Material Adverse Change” means a material adverse effect on (i) the
ability of the Debtors to perform their respective obligations under this
Agreement or any other Loan Documents, or (ii) the businesses as conducted by
the Debtors as of the Filing Date taken as a whole, but excluding any effect
resulting from or relating to (a) the effects of the Chapter 11 Case on the
Debtors, or (b) any public announcement of this Agreement or the Chapter 11
Case, but including any Insolvency Proceeding of a Subsidiary.
     “Material Contract” means any contract or other agreement (other than the
Loan Documents), written or oral, of Borrower or a Subsidiary as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
would cause a Material Adverse Change.
     “NewCo” means the company to be incorporated and exist in the Bailiwick of
Guernsey, British Isles, to enable the consummation of the transactions set
forth in the Plan, which shall become the sole shareholder of CanArgo (Guernsey)
and which shall have no liabilities at the time of the transfers made to it
pursuant to the Plan other than debt issued pursuant to the Plan.
     “NewCo Preferred Stock” has the meaning ascribed thereto in Section 2.04.
     “Non-Material Professional Expenses Budget Variance” means, for any monthly
period under the Budget, a variance of not more than thirty-five percent (35%)
above the Chapter 11 Professionals Fees Line Item during such period; provided
that under no circumstances shall cumulative fees and expenses by Professionals
exceed the Overall Carve-Out Cap.
     “Non-Material Non- Professional Expenses Budget Variance” means, for any
monthly period under the Budget, a variance in aggregate expenses for the period
(excluding Professionals fees and expenses and any Reasonable Unforeseen
Operational Expenditure) of not more than ten percent (10%) above the Operating
Budget.
     “Non-Material Production Budget Variance” means for a given month
cumulative oil and gas production for such period that is not less than
eighty-five percent (85%) in the aggregate of anticipated cumulative gas and oil
production during such period, as such items are set forth in the Budget during
such period.
     “Obligations” means all present and future indebtedness, obligations,
indemnities and liabilities of the Debtors to the Lender under the Loan
Documents, whether or not the right of payment in respect of such claim is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured, unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by the Chapter 11 Case.
Without limiting the generality of the foregoing, the Obligations of the
Borrower under the Loan

8



--------------------------------------------------------------------------------



 



Documents include (a) the obligation to pay principal, Default Interest,
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Person under the Loan Documents, and (b) the
obligation of such Person to reimburse any amount in respect of any of the
foregoing that the Lender (in its sole discretion) may elect to pay or advance
on behalf of such Person.
     “Operating Budget” for a given period shall mean all of the expenses set
forth in the Budget for such period other than the Chapter 11 Professional Fees
Line Item for such period.
     “Operating Lease Obligations” means all obligations for the payment of rent
for any real or personal property under leases or agreements to lease, other
than Capitalized Lease Obligations.
     “Orders” means the Interim Financing Order and the Final Financing Order.
     “Overall Carve-Out Cap” has the meaning ascribed to such term in the
definition of the term “Carve-Out Expenses.”
     “Permitted Indebtedness” means the Indebtedness set forth on a Schedule to
this Agreement.
     “Permitted Investments” means, in each case, as permitted by Section 345 of
the Bankruptcy Code or pursuant to orders entered by the Bankruptcy Court,
(i) marketable direct obligations issued or unconditionally guaranteed by the
United States Government or issued by any agency thereof and backed by the full
faith and credit of the United States, in each case maturing within six months
from the date of acquisition thereof; (ii) commercial paper, maturing not more
than 270 days after the date of issue rated P-1 by Moody’s or A1 by Standard &
Poor’s; (iii) certificates of deposit maturing not more than 270 days after the
date of issue, issued by commercial banking institutions and money market or
demand deposit accounts maintained at commercial banking institutions, each of
which is a member of the Federal Reserve System and has a combined capital and
surplus and undivided profits of not less than $500,000,000; (iv) repurchase
agreements having maturities of not more than 90 days from the date of
acquisition which are entered into with major money center banks included in the
commercial banking institutions described in clause (iii) above and which are
secured by readily marketable direct obligations described in clause (i) above;
(v) money market accounts maintained with mutual funds having assets in excess
of $2,500,000,000; and (vi) tax exempt securities rated A or better by Moody’s
or A+ or better by Standard & Poor’s.
     “Permitted Liens” means:
     (a) Liens securing the Obligations;
     (b) (i) royalties, overriding royalties, reversionary interests, production
payments and similar burdens which are in existence on the date hereof and
disclosed on a Schedule hereto; (ii) sales contracts or other arrangements for
the sale of production hydrocarbons which would not (when considered
cumulatively with the matters discussed in clause (i) above) deprive any Debtor
of any material right in respect of its assets or properties (except for rights
customarily granted with respect to such contracts and arrangements);
(iii) statutory Liens for taxes or other

9



--------------------------------------------------------------------------------



 



assessments that are not yet delinquent (or that, if delinquent, have been
disclosed on a Schedule and are being contested in good faith by appropriate
proceedings, levy and execution thereon having been stayed and continue to be
stayed and for which Borrower has set aside on its books adequate reserves in
accordance with GAAP); (iv) easements, rights of way, servitudes, permits,
surface leases and other rights in respect to surface operations, pipelines,
grazing, logging, canals, ditches, reservoirs or the like, conditions, covenants
and other restrictions, and easements of streets, alleys, highways, pipelines,
telephone lines, power lines, railways and other easements and rights of way on,
over or in respect of any Debtor’s assets or properties and that do not
individually or in the aggregate, cause a Material Adverse Change (or if they
exist as of the date hereof, are disclosed or summarized on a Schedule);
(v) rights reserved to or vested in any Governmental Authority to control or
regulate a Debtor’s assets and properties in any manner, and all applicable
laws, rules and orders from any Governmental Authority; and (vi) those Liens as
to which payment and enforcement is stayed under the Bankruptcy Code or pursuant
to orders of the Bankruptcy Court;
     (c) Liens existing on the Filing Date that are disclosed in the Schedules;
and
     (d) deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are incurred or otherwise arise in the ordinary
course of business and secure obligations not past due or as to which payment
and enforcement is stayed under the Bankruptcy Code or pursuant to orders of the
Bankruptcy Court, and which are disclosed on a Schedule.
     “Permitted Priority Lien” shall mean any valid, perfected non-avoidable
Permitted Liens existing on the Filing Date.
     “Permitted Professional Expenses” means the fees and expenses of
Professionals for a given period of time, subject to allowance by the Bankruptcy
Court, which do not exceed the Chapter 11 Professionals Fees Line Item in the
Budget plus the Non-Material Professional Expenses Budget Variance associated
with that period of time, that are payable as Carve-Out Expenses hereunder.
     “Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
     “Plan” means a plan of reorganization as filed initially in the Chapter 11
Case and as subsequently approved by the Bankruptcy Court.
     “Pledge Agreement” means the two pledge agreements in substantially the
forms of Exhibit B by and between the Pledgor and Lender, as the same may be
amended or supplemented in accordance therewith, by which the Pledgor pledges
the shares of CGuern to Lender, under both New York law and Guernsey law.
     “Pledgor” means Borrower.

10



--------------------------------------------------------------------------------



 



     “Post-Closing Fees” has the meaning ascribed to such term in
Section 2.03(b) hereof.
     “Post-Default Rate” means a rate of interest per annum equal to the lower
of fifteen percent (15%) or the Highest Lawful Rate.
     “Post-Default Professional Expenses” and “Pre-Default Professional
Expenses” have the meanings ascribed to such terms in the definition of the term
“Carve-Out Expenses.”
     “Professionals” has the meaning ascribed to such term in the definition of
the term “Carve-Out Expenses.”
     “Professionals Fee and Expense Deposit” means a deposit of cash by Lender
into a separate account established by Lender in the amount of the aggregate
post-petition amount of the Chapter 11 Professionals Fees Line Item, which shall
occur upon entry of the Final Financing Order and be subject to Section 2.02(c)
hereof.
     “Promissory Note” means a term promissory note of the Borrower, made
payable to the order of the Lender, evidencing the Indebtedness resulting from
the making by the Lender to the Borrower of the Loan, in the form of Exhibit C
as such promissory note may be amended, supplemented, restated, modified or
extended from time to time, and any promissory note or notes issued in exchange
or replacement therefor.
     “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
     “Reasonable Unforeseen Operational Expenditure” shall have the meaning set
forth in Section 6.01(c).
     “Requisite Priority” means, subject to the Carve-Out Expenses:
     (i) pursuant to Bankruptcy Code § 364(c)(2), a first priority, perfected
Lien upon the Borrower’s right, title and interest in, to and under the
Collateral that is not otherwise encumbered by a valid, perfected, non-avoidable
Permitted Priority Lien on the Filing Date; and
     (ii) pursuant to Bankruptcy Code § 364(c)(3), a second priority, perfected
Lien upon the Borrower’s right, title and interest in, to and under all
Collateral that is subject to a Permitted Priority Lien on the Filing Date.
     “SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
     “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect from time to time hereof.
     “Security Agreement” means the security agreement by and between the
Borrower and the Lender in substantially the form of Exhibit D as the same may
be amended or supplemented in accordance therewith.

11



--------------------------------------------------------------------------------



 



     “Subsidiary” means, with respect to any Person at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity (i) the accounts of
which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP or (ii) of which more than 50% of (A) the outstanding
Capital Stock having (in the absence of contingencies) ordinary voting power to
elect a majority of the board of directors or other managing body of such
Person, (B) in the case of a partnership or limited liability company, the
interest in the capital or profits of such partnership or limited liability
company or (C) in the case of a trust, estate, association, joint venture or
other entity, the beneficial interest in such trust, estate, association or
other entity business is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such Person.
     “Subsidiary Guarantee Agreement” means the Subsidiary Guarantee Agreement
in the form of Exhibit E to be executed and delivered by each of the Guarantors,
as the same may be amended or supplemented in accordance therewith.
     “Uniform Commercial Code” or “UCC” has the meaning specified therefor in
Section 1.03.
     Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, and Exhibits shall be construed to refer to Articles and Sections of,
and Exhibits to, this Agreement, (e) all references herein to Schedules shall be
construed to refer to Schedules hereto and (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. References in this Agreement to “determination” by
the Lender include good faith estimates by the Lender (in the case of
quantitative determinations) and good faith beliefs by the Lender (in the case
of qualitative determinations).
     Section 1.03 Accounting and Other Terms. Unless otherwise expressly
provided herein, each accounting term used herein shall have the meaning given
it under GAAP applied on a basis consistent with those used in preparing the
Financial Statements. All terms used in this Agreement which are defined in
Article 8 or Article 9 of the Uniform Commercial Code as in effect from time to
time in the State of New York (the “Uniform Commercial Code”) and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein,

12



--------------------------------------------------------------------------------



 



provided that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as the Lender may otherwise determine.
     Section 1.04 Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern Daylight
Saving Time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to the Lender, such period shall in any event
consist of at least one full day.
ARTICLE II.
THE LOAN
     Section 2.01 Commitment.
     (a) Subject to the terms and conditions and relying upon the
representations, warranties and covenants herein set forth, and subject to the
Interim Financing Order and the Final Financing Order, the Lender agrees, on the
terms and conditions hereinafter set forth, to make a multiple draw term loan
(the “Loan”) to the Borrower in an aggregate principal amount at any time
outstanding not to exceed the Commitment. Within the limit of the amount of the
Commitment and subject to the other terms set forth herein, the Borrower shall
receive advances under the Loan (each an “Advance”), on or after the Interim
Facility Effective Date, pursuant to this Article II, and as provided herein.
Any amount advanced under the Loan once repaid or prepaid may not be reborrowed.
     (b) Notwithstanding the foregoing, (i) no Advance shall be requested if
such Advance would exceed the Availability before giving effect to such Advance,
(ii) prior to the date of entry of the Final Financing Order, the aggregate
outstanding principal amount of the Loan shall not exceed the Interim Facility
Amount and (iii) no Loan shall be made or requested in excess of either such
amount.
     Section 2.02 Advances; Carve-Out Expenses/Professionals Fee And Expense
Deposit; Repayment; Other Mechanics.
     (a) Making of Advances. As a condition precedent to the making of each
Advance, the Lender shall have received a written loan request (in the form of
Exhibit G, together with a schedule of the payments to be made by the Borrower
with the proceeds thereof, a “Loan Request”) together with telephonic notice
thereof, from the Borrower on or before 12:00 noon (New York City time) on the
date which is three (3) Business Days prior to the date of the Advance requested
under the Loan. Each Advance must be in a minimum amount of $30,000, and if
greater shall be in integral multiples of $10,000, and shall be made by Lender
in immediately available funds wire transferred for deposit in an account
designated in the Loan Request. The Lender may act without liability upon the
basis of written, telecopied or telephonic notice believed by the Lender in good
faith to be from the Borrower (or from any Authorized

13



--------------------------------------------------------------------------------



 



Officer thereof designated in writing purportedly from the Borrower to the
Lender). The Lender shall be entitled to rely conclusively on any Authorized
Officer’s authority to request an Advance under the Loan on behalf of the
Borrower until the Lender receives written notice to the contrary. The Lender
shall have no duty to verify the authenticity of the signature appearing on any
Loan Request. Advances shall be requested only to the extent permitted under
this Agreement. For the avoidance of doubt, the Exit Advance and the
Professionals Fee and Expense Deposit are contemplated Advances under the Loan.
     (b) Carve-Out Expenses. The Lender shall, subject to the terms and
conditions set forth in this Agreement, permit Borrower to pay Carve-Out
Expenses, including by seeking Advances of the Loan to pay same, including any
necessary Advance of the Loan to pay Post-Default Professional Expenses, in each
case only to the extent permitted under Section 6.01(b) and only if all terms
and conditions associated with requesting Advances (including without limitation
utilization of all available cash prior to seeking an Advance) have all been
satisfied. Nothing herein shall increase the Commitment and nothing in herein
shall allow Borrower to pay Carve-Out Expenses in excess of the Overall
Carve-Out Cap. In consideration of Lender’s agreement with respect to the
Carve-Out Expenses, Borrower and its estate shall, and hereby are deemed to,
waive any claims against the Collateral under Section 506(c) of the Bankruptcy
Code.
     (c) Professional Fee Reserve and Professionals Fee and Expense Deposit. No
later than the date of the hearing on confirmation of the Plan, and upon receipt
of notice of the amount by which the Professional Fee Reserve (as defined in the
Plan) is to be funded, to the extent that Borrower does not have cash from
operations to fund the Professional Fee Reserve (in the manner and as provided
in Section 6.01(b)), funds shall be transferred from the Professionals Fee and
Expense Deposit to the Professional Fee Reserve with respect to amounts incurred
and allowed to be paid under this Agreement. If a Carve-Out Trigger Notice is
delivered by the Lender, then upon the Bankruptcy Court’s final allowance of
Professionals’ fees and expenses, to the extent that Borrower does not have cash
from operations to pay such amounts (in the manner and as provided in Section
6.01(b)), Professionals shall be entitled to be paid from the Professionals Fee
and Expense Deposit with respect to amounts incurred and allowed to be paid
under this Agreement. Amounts from the Professionals Fee and Expense Deposit
transferred to the Professional Fee Reserve or paid to Professionals shall be
Advances. To the extent that the Professional Fee Reserve is fully or partially
funded or Professionals are fully or partially paid, as applicable, by
Borrower’s use of cash from operations (in the manner and as provided in
Section 6.01(b)), the amount of the Professionals Fee and Expense Deposit shall
be reduced by the amount of such funding and the amount of such reduction shall
be refunded to Lender and Availability shall increase by the amount so refunded.
The Final Financing Order shall expressly refer to this provision.
     (d) Repayment of Loan. The aggregate outstanding principal of the Loan, as
well as all other amounts due hereunder or under the other Loan Documents shall
be due and payable in cash on the Final Maturity Date unless converted in
accordance with the Conversion. All payments under this Agreement to the Lender
shall be made by wire transfer of immediately available funds for deposit in an
account designated in writing by the Lender to the Borrower at least three (3)
Business Days prior to the date of payment thereof. If any payment shall become
due on a day that is not a Business Day, such payment shall be made on the next
succeeding day

14



--------------------------------------------------------------------------------



 



that is a Business Day. All payments under this Agreement to the Lender shall be
applied first to any fees and expenses or indemnity amounts due hereunder, then
to accrued interest, if any, and thereafter to the outstanding principal balance
hereof.
     (e) Evidence of Debt. The Loan made by the Lender to the Borrower shall be
evidenced by a Promissory Note, duly executed by the Borrower, dated the Interim
Facility Effective Date, and delivered to and made payable to the order of the
Lender in a principal amount equal to the Commitment. The Lender shall enter on
the grid attached to the Promissory Note, the sum of all Advances made by the
Lender, including the amounts of principal and Default Interest and any other
amounts due, if any, payable and paid to the Lender from time to time hereunder.
All entries on the grid shall be presumed to be correct, final and conclusive
absent manifest error, and be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that, the failure of the Lender
to enter such amounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loan in accordance with the terms of
this Agreement. Upon five (5) days’ written request to Lender, Borrower shall be
entitled to a copy of the grid attached to the Promissory Note, reflecting the
sum of all Advances made by the Lender, including the amounts of principal and
Default Interest and any other amounts due, if any, payable and paid to the
Lender from time to time hereunder as of the time of Borrower’s request.
     (f) Interest. Prior to an Event of Default, the Loan shall not bear
interest on the principal amount thereof from time to time outstanding.
     (g) Default Interest. From and after an Event of Default (unless
specifically waived in writing or cured before the expiration of any applicable
grace period), the principal of the Loan, and any other Obligations of the
Borrower under this Agreement and the other Loan Documents shall bear interest,
from the date such Event of Default occurred until the date, if any, such Event
of Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post-Default Rate and shall be payable together
with any payments of principal.
     (h) Computation of Interest at the Post Default Rate. All Default Interest
shall be computed on the basis of a year of 360 days for the actual number of
days, including the first day but excluding the last day, elapsed.
     (i) Reduction of Commitment; Prepayment of Loan.
     (i) Commitment. The Commitment shall terminate on the earliest to occur of
(i) an Event of Default, (ii) the Final Maturity Date, (iii) the date on which
the full amount of the Commitment has been advanced to the Borrower, and
(iv) the Conversion Date.
     (ii) Optional Prepayment. The Borrower may prepay without penalty or
premium the principal of the Loan, in whole or in part, with prior written
consent of the Lender.

15



--------------------------------------------------------------------------------



 



     Section 2.03 Fees.
     (a) On or prior to the Interim Facility Effective Date, the Borrower shall
reimburse the Lender for all of the Lender’s reasonable fees and expenses
(including professional fees and expenses) incurred on or after February 5, 2009
and through the day before the Interim Facility Effective Date in connection
with the negotiation and preparation of the Plan and related documents in the
aggregate amount of $388,854 (“Closing Fees”). Lender shall have the right to
directly draw down on the Loan for payment of the Closing Fees and such amounts
shall constitute an Advance under the Loan.
     (b) Lender’s reasonable fees and expenses (including professional fees and
expenses) incurred on or after the Interim Facility Effective Date and not to
exceed the aggregate amount of $141,146 (“Post-Closing Fees”) shall be added to
the outstanding balance of the Loan and Lender shall have the right to directly
draw down on the Loan for payment of the Post-Closing Fees and such amounts
shall constitute an Advance under the Loan; provided that to the extent Lender’s
reasonable fees and expenses (including professional fees and expenses) exceed
such amount, the Commitment shall be deemed to have been increased by such
amount and such amount only.
     Section 2.04 Conversion. Subject to the occurrence of the Effective Date,
the entire outstanding and accrued but unpaid amount of all the Obligations
including, for the avoidance of doubt, all principal, interest, fees, charges,
costs and expenses of the Debtors due and payable or that may become due and
payable under the Loan Documents at such time shall be automatically converted
on the Effective Date (the “Conversion”), with no further action required of the
Debtors or Lender, into shares of convertible preferred stock of NewCo (“NewCo
Preferred Stock”) at a conversion rate of one whole share of NewCo Preferred
Stock for each $1.00 in the outstanding and accrued but unpaid amount of the
Obligations and the Debtors will each be released from any and all liability
under the Loan and the Loan Documents. For the avoidance of doubt, no fractional
shares of NewCo Preferred Stock will be issued and instead the conversion ratio
shall be appropriately adjusted to avoid the issuance of any such fractional
shares.
     (a) Final Maturity Date Extension. There shall be a Final Maturity Date
Extension if on or before ten (10) days before the Final Maturity Date
(excluding a Final Maturity Date Extension) the following conditions are met:
     (b) Borrower delivers to Lender a written certification certifying that as
of the date of the certification, there is no Default or Event of Default, nor
with the lapse of time would there be any Default or Event of Default, under the
Loan Documents, except that the hearing on confirmation of the Plan shall not
yet have occurred;
     (c) Borrower delivers to Lender a written certification certifying that at
the Final Maturity Date (excluding a Final Maturity Date Extension) Borrower
anticipates that there will be no Default or Event of Default, nor with the
lapse of time would there be any Default or Event of Default, under the Loan
Documents, except that the hearing on confirmation of the Plan shall not yet
have occurred, and the Effective Date will not have occurred at or before such
time; and

16



--------------------------------------------------------------------------------



 



     (d) The hearing on confirmation of the Plan has been scheduled to occur
before the expiration of the Final Maturity Date as extended by the Final
Maturity Date Extension.
     Section 2.05 Legal Budget. The Chapter 11 Professional Fees Line Item in
the Budget is based on an orderly pre-arranged bankruptcy proceeding designed to
culminate in confirmation and implementation of the Plan.
     (a) If events or contingencies occur after the commencement of the
Chapter 11 Case that would, in Borrower Counsel’s reasonable opinion, result in
legal work not contemplated in the Chapter 11 Professional Fees Line Item in the
Budget, Borrower shall cause Borrower Counsel to immediately notify Borrower and
Lender in writing of such development and to provide Borrower Counsel’s best
reasonable estimate of the expected time at which the material portion of such
work will be commenced and the amount of incremental legal expense Borrower
Counsel expects would result from performing such unforeseen work. Borrower and
Borrower Counsel shall promptly meet with Lender to discuss the developments
and, thereafter, Lender shall in its sole discretion either (1) agree in writing
to an amendment to the Chapter 11 Professional Fees Line Item in the Budget, or
(2) if an Event of Default then exists under the Agreement or would result were
Borrower Counsel to undertake such unforeseen work (by exceeding the amounts set
forth in the Chapter 11 Professionals Fees Line Item for the applicable period),
declare an Event of Default under this Agreement and deliver a Carve-Out Trigger
Notice. Notwithstanding the foregoing, in view of the uncertainty surrounding
the timing of and decisions with respect to such unforeseen work, (i) up to
$5,000 in Professionals’ fees and expenses can be incurred by Borrower with
respect to such work prior to Lender’s receipt of Borrower Counsel’s written
notice, and (ii) in the event Lender has not made a decision by the time
specified in Borrower Counsel’s written notice for commencement of the material
portion of such work, reasonable incremental fees and expenses consistent with
the estimate in such written notice that are incurred after such specified time
through the time of Lender’s decision, provided that such amounts do not exceed
$25,000 in the aggregate, shall be considered to be a Permitted Professional
Expense, provided that Borrower otherwise complies with this Section.
     (b) If after the commencement of the Chapter 11 Case, Professionals’ fees
for a given month are accruing in a manner such that, in Borrower Counsel’s
reasonable opinion, such fees will exceed the amount in the Chapter 11
Professional Fees Line Item in the Budget for such month by an amount that is
greater than the Non-Material Professional Expenses Budget Variance amount for
such month, Borrower shall cause Borrower Counsel to immediately notify Borrower
and Lender in writing of such development and to provide Borrower Counsel’s best
reasonable estimate of the total variance above the Chapter 11 Professional Fees
Line Item in Budget for such month. Borrower and Borrower Counsel shall promptly
meet with Lender to discuss the developments and, thereafter:
     (c) If in Lender’s reasonable judgment Borrower Counsel demonstrates to
Lender that the excess variance for such month represents work contemplated in
the Chapter 11 Professional Fees Line Item in the Budget to be done in a
subsequent period (and within the amount contemplated by the Budget in that
future period), then no Event of Default shall be declared; or

17



--------------------------------------------------------------------------------



 



     (d) If in Lender’s reasonable judgment, Borrower Counsel has not
demonstrated to Lender that the excess variance for such month represents work
contemplated in the Chapter 11 Professional Fees Line Item in the Budget to be
done in a subsequent period, Lender shall in its sole discretion either
(1) agree in writing to an amendment to the Chapter 11 Professional Fees Line
Item in the Budget, or (2) if an Event of Default then exists under the
Agreement or would result were Borrower Counsel to undertake such work (by
exceeding the amounts set forth in the Chapter 11 Professionals Fees Line Item
for the applicable period), declare an Event of Default under this Agreement and
deliver a Carve-Out Trigger Notice.
ARTICLE III.
SECURITY AND ADMINISTRATIVE PRIORITY
     Section 3.01 Collateral; Grant of Lien and Security Interest.
     As security for the full and timely payment and performance of all of the
Obligations and in accordance with the Security Agreement, the Borrower hereby
and thereby, as of the Interim Order Entry Date, assigns, pledges, transfers and
grants to the Lender, a first priority security interest in and to and Lien on
all of the Collateral (subject to the Carve-Out Expenses as provided herein and
in the Orders), all as further provided in the Loan Documents.
     Section 3.02 Administrative Priority. The Borrower agrees that the
Obligations of the Borrower shall constitute allowed administrative expenses in
the Chapter 11 Case, having priority over all administrative expenses of and
unsecured claims against the Borrower now existing or hereafter arising, of any
kind or nature whatsoever, including, without limitation, all administrative
expenses of the kind specified in, or arising or ordered under, Sections 105,
326, 328, 503(b), 506(c), 507(a), 507(b), 546(c), 726 and 1114 of the Bankruptcy
Code (whether or not such expenses or claims may become secured by a judgment
lien or other non-consensual lien, levy or attachment), subject only to
Carve-Out Expenses as provided and permitted in this Agreement.
     Section 3.03 Grants, Rights and Remedies. The Liens and security interests
granted pursuant to Section 3.01 hereof and pursuant to the Security Agreement
and the administrative priority granted pursuant to Section 3.02 hereof may be
independently granted by the Loan Documents and by other Loan Documents
hereafter entered into. This Agreement, the Orders and such other Loan Documents
supplement each other, and the grants, priorities, rights and remedies of the
Lender hereunder and thereunder are cumulative, but the provisions of the
Interim Financing Order, the Final Financing Order and this Agreement shall
control in the event of any express conflict.
     Section 3.04 No Filings Required. The Liens and security interests referred
to herein and in the Security Agreement shall be deemed valid and perfected by
entry of the Interim Financing Order or the Final Financing Order, as the case
may be, and entry of the Interim Financing Order or the Final Financing Order,
as the case may be shall have occurred on or before the date of the initial Loan
hereunder. The Lender shall not be required to file any financing statements,
mortgages, notices of Lien or similar instruments in any jurisdiction or filing
office or to take any other action in order to validate or perfect the Lien and
security

18



--------------------------------------------------------------------------------



 



interest granted by or pursuant to this Agreement, the Interim Financing Order
or any other Loan Document.
     Section 3.05 Survival. The Liens, lien priority, administrative priorities
and other rights and remedies granted to the Lender pursuant to this Agreement,
the Security Agreement, the Orders and the other Loan Documents (specifically
including, but not limited to, the existence, perfection and priority of the
Liens and security interests provided herein and therein, and the administrative
priority provided herein and therein) shall not be modified, altered or impaired
in any manner by any other financing or extension of credit or incurrence of
debt by the Borrower (pursuant to Section 364 of the Bankruptcy Code or
otherwise), or by any dismissal or conversion of any of the Chapter 11 Case, or
by any other act or omission whatsoever, other than the Conversion.
ARTICLE IV.
CONDITIONS TO LOANS
     Section 4.01 Condition Precedent to Effectiveness and the Initial Loan.
This Agreement shall become effective as of the Business Date (the “Interim
Facility Effective Date”) when each of the following conditions precedent shall
have been satisfied in a manner reasonably satisfactory to the Lender or waived:
     (a) Interim Financing Order. The Interim Financing Order shall have been
entered by the Bankruptcy Court and the Lender shall have received a copy of
such order signed by the judge in the Chapter 11 Case, and such order shall be
in full force and effect and shall not have been reversed, stayed, modified or
amended absent prior written consent of the Lender.
     (b) Payment of Fees, Etc. The Borrower shall have paid on or before the
Interim Facility Effective Date or simultaneously with the first Advance all
Closing Fees.
     (c) Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) All representations and warranties
contained in Article V or in the Subsidiary Guaranty Agreement, Security
Agreement and Pledge Agreement are true and correct in all material respects on
and as of the Interim Facility Effective Date as though made on and as of such
date (except for such representations and warranties as are made as of specific
date which shall be true and correct as of such date in all material respects)
and (ii) no Default or Event of Default shall have occurred and be continuing on
the Interim Facility Effective Date or would result from this Agreement or the
other Loan Documents becoming effective in accordance with its or their
respective terms, both immediately before and immediately after giving effect to
the initial Loan.
     (d) Delivery of Documents. Borrower shall have (1) executed and delivered
to Lender the Security Agreement, Pledge Agreement and such other documents
necessary to grant to Lender a perfected first priority security interest in and
Lien on the Collateral, except as permitted under this Agreement and the
Security Agreement, and (2) caused the Pledgors and Guarantors to execute and
deliver to Lender the Pledge Agreements and the Subsidiary Guaranty

19



--------------------------------------------------------------------------------



 



Agreements to which they are respectively parties and such documents shall have
been executed and delivered to Lender.
     (e) Intercompany Balances. Borrower shall have satisfactorily confirmed to
Lender that no member of the CGuern Group owes any amount to any CanArgo Group
Member that is not a CGuern Group member.
     Section 4.02 Conditions Precedent to Subsequent Advances. The obligation of
the Lender to make the subsequent Advance or other funding or other financial
accommodations under the Loan hereunder after the Interim Facility Effective
Date is subject to the fulfillment, in a manner reasonably satisfactory to the
Lender, of each of the following conditions precedent:
     (a) Final Financing Order. The Final Financing Order shall have been
entered by the Bankruptcy Court (i) approving the terms of this Agreement,
authorizing the transactions contemplated hereby and by the Security Agreement
and Pledge Agreement, and granting Lender perfected, valid, and enforceable
first priority Liens and security interests upon all Collateral, except as
permitted under this Agreement and the Security Agreement; (ii) prohibiting any
Liens that would be senior to or pari passu with the Liens securing the
Obligations (except as permitted under this Agreement and the Security
Agreement); (iii) authorizing and directing Borrower to pay Lender’s fees and
expenses in connection with or payable under this Agreement and the Security
Agreement; (iv) containing such other terms and conditions as Lender may
reasonably determine consistent with the provisions of this Agreement; and
(v) such Final Financing Order shall be in full force and effect and shall not
have been reversed, stayed, modified or amended, absent prior written consent of
the Lender and the Borrower.
     (b) Payment of Fees, Etc., and Bridge Loan. The Borrower shall have paid
all fees, costs, expenses and taxes then payable by the Borrower pursuant to
this Agreement and the other Loan Documents and shall have repaid in full all
amounts outstanding under the Bridge Loan, including, if necessary, by resort to
an Advance to pay same.
     (c) Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Borrower to the
Lender of a Loan Request with respect to the Advance, and the Borrower’s
acceptance of the proceeds of the Advance, shall be deemed to be a
representation and warranty by the Borrower on the date of such advance that:
(i) the representations and warranties contained in Article V and in each other
Loan Document, certificate or other writing delivered to the Lender pursuant
hereto or thereto on or prior to the date of the Advance are true and correct in
all material respects on and as of such date as though made on and as of such
date (except for such representations and warranties as are made as of specific
date which shall be true and correct as of such date in all material respects),
(ii) at the time of and after giving effect to the making of the Advance and the
application of the proceeds thereof, no Default or Event of Default has occurred
and is continuing or would result from the making of the advance to be made on
such date and (iii) the conditions set forth in this Section 4.02 have been
satisfied as of the date of such request.
     (d) Notices. The Lender shall have received a Loan Request.

20



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Section 5.01 Representations and Warranties. The Borrower hereby represents
and warrants to the Lender, as follows:
     (a) Organization and Good Standing. Borrower is a corporation duly
organized, validly existing and upon payment of outstanding corporate franchise
taxes and fees shall be in good standing under the laws of Delaware and has all
requisite corporate power and authority to carry on its business as now
conducted.
     (b) Authorization. The execution, delivery and performance by Borrower of
this Agreement, the Security Agreement and Pledge Agreement to which it is a
party, are within Borrower’s corporate power; have been duly authorized by all
necessary or proper corporate action and on the Interim Facility Effective Date
and on each subsequent funding date, will be authorized by an Order which
remains in full force and effect and has not been amended, stayed or vacated;
will not violate any applicable law in any material respect (other than
violations the enforcement of which will be stayed by virtue of the filing of
the Chapter 11 Case); to Borrower’s Knowledge does not require the consent or
approval of any Governmental Authority or any other Person (other than entry of
the applicable Order) and except such consents as have been obtained or which,
if failed to be obtained, would not result in a Material Adverse Change or the
necessity for which has either been stayed or eliminated by virtue of the filing
of the Chapter 11 Case.
     (c) Valid Obligation. Subject to the entry of and the terms of the Interim
Financing Order and the Final Financing Order, this Agreement, the Security
Agreement and Pledge Agreement to which the Borrower is a party, constitute
valid and legally binding obligations of Borrower, enforceable against Borrower
in accordance with their terms.
     (d) Non-contravention of Other Instruments. Borrower is not in violation or
default (i) of any provision of its Certificate of Incorporation or Bylaws, or
(ii) in any material respect of any post-petition instrument, judgment, order,
writ, decree or to Borrower’s Knowledge any Material Contract to which it is a
party or by which it is bound which violation or default would have a Material
Adverse Change in Borrower or its Subsidiaries, taken as a whole (other than
conflicts, breaches and defaults the enforcement of which will be stayed by
virtue of the filing of the Chapter 11 Case). Other than for conflicts, breaches
and defaults resulting, or the enforcement of which will be stayed, by virtue of
the filing of the Chapter 11 Case or any order of the Bankruptcy Court, the
execution, delivery and performance of this Agreement and the Security
Agreement, and the consummation of the transactions contemplated hereby and
thereby, will, to Borrower’s Knowledge, not result in any such violation or be
in conflict with or constitute, with or without the passage of time and giving
of notice, either a material default under any such post-petition provision,
instrument, judgment, order, writ, decree or Material Contract (including but
not limited to any credit agreements, guaranties or debt related agreements to
which Borrower or any Affiliate of Borrower may be a party) or, to Borrower’s
Knowledge an event that results in the creation of any Lien, charge or
encumbrance upon any material assets of Borrower or its Subsidiaries or to
Borrower’s Knowledge the suspension,

21



--------------------------------------------------------------------------------



 



revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization, or approval applicable to Borrower, its business or
operations or any of its assets or properties, which could reasonably be
expected to result in a Material Adverse Change.
     (e) Budget and Financial Information. The Budget and financial information
provided to the Lender concerning the Borrower and the Subsidiaries have been
prepared in good faith and in all material respects fairly represent, as
applicable, the past, present and anticipated financial status and performance
of the Borrower and its direct and indirect Subsidiaries for the periods
described therein; provided, however, Lender acknowledges there is no certainty
with respect to the future status and performance or financial results of the
Borrower or any of its direct or indirect Subsidiaries, none of which may be
realized in whole or in part.
ARTICLE VI.
COVENANTS OF THE BORROWER
     Section 6.01 Affirmative Covenants. So long as the principal amount of the
Loan or any other Obligation (whether or not due) shall remain unpaid or the
Lender shall have any Commitment hereunder, the Borrower covenants as provided
below (unless any such covenant is waived in a specific prior writing by
Lender):
     (a) Budget; Weekly Variance Reports. Borrower shall operate in accordance
with the four-month budget agreed upon by the Borrower and the Lender attached
hereto as Exhibit F (the “Budget”), which budget reflects on a line-item basis
the Borrower’s anticipated cumulative production and disbursements on a weekly
basis and all necessary and required cumulative expenses (subject, on a monthly
basis, to a (i) Non-Material Non-Professional Expenses Budget Variance, (ii) a
Non-Material Production Budget Variance and (iii) Non-Material Professional
Expenses Budget Variance, each such deviation to be exclusive of any variance
attributable to fluctuating exchange rates (if in a month, actual relevant
expenses exceed the stated variance for (i) or (iii), or actual production is
less than the stated variance in (ii), such an event is referred to herein as an
“Excess Budget Variance”)) which the Borrower expects to incur during each month
of the Budget. The Borrower shall provide the Lender with a weekly variance
report reflecting the actual cash receipts for any oil and gas sales during the
preceding week, actual production of oil and gas for the preceding week, and
disbursements for each weekly period during the term of the Loan within three
(3) Business Days after the end of such weekly period, and showing the
percentage variance of actual production and disbursements from those reflected
in the Budget for such period. Borrower shall also provide Lender a mid-month
production estimate based on the samples the Company historically has taken
within three (3) Business Days after the 15th of each month and shall provide
Lender with a monthly definitive production report within three (3) Business
Days after the conclusion of a month, in each case showing percentage variance
of estimated or actual production from the numbers reflected in the Budget for
such period.
     (b) Use of Cash, Seeking Advances and Use of Loan Proceeds. Prior to making
a Loan Request, Borrower shall utilize all available cash on hand and cash from
operations to meet expenses contemplated by the Budget and Borrower shall only
make a Loan Request hereunder

22



--------------------------------------------------------------------------------



 



to the extent the Borrower reasonably believes that it will have insufficient
cash on hand and cash from operations to fund its budgeted expenditures.
Borrower shall only upstream cash from operations from its Subsidiaries in order
to pay due and payable expenses of Borrower contemplated by the Budget. Further,
except with respect to a Reasonable Unforeseen Operational Expenditure, Borrower
shall cause its Subsidiaries to only expend cash from operations to pay due and
payable expenses of such Subsidiaries as contemplated by the Budget. The
proceeds of any Advance under the Loan shall be used solely to fund
post-petition operating expenses in strict accordance with the Budget (allowing
for any Non-Material Professional Expenses Budget Variance and any Non-Material
Non-Professional Expenses Budget Variance) and Closing Fees and, as applicable,
Post-Closing Fees.
     (c) Unforeseen Operational Events. In the event that an unforeseen
operational event (e.g., an accident or equipment damage) causes Borrower to
reasonably conclude that an operational expenditure should be made in order to
best preserve the value of the assets of Borrower and its Subsidiaries, Borrower
shall promptly notify Lender of the unforeseen operational event, the amount and
nature of the proposed unforeseen expenditure Borrower believes should be made
and reasons supporting such expenditure. If such expenditure, aggregated with
any Reasonable Unforeseen Operational Expenditures previously made, does not
exceed $50,000, such expenditure shall automatically be deemed a “Reasonable
Unforeseen Operational Expenditure”, and upon written notice to Lender, shall be
excluded from the calculation of an Excess Budget Variance.
     (d) Reporting Requirements. Borrower shall furnish or cause to be furnished
to Lender:
     (i) promptly after the filing thereof, electronic copies of all pleadings,
motions, applications, financial information and other papers and documents
filed by the Borrower in the Chapter 11 Case, which papers and documents shall
also be given or served on the Lender’s counsel;
     (ii) promptly after the sending thereof, copies of all written reports
given by the Borrower to any official or unofficial creditors’ committee in the
Chapter 11 Case, other than any such reports subject to privilege;
     (iii) promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any investigation of the Borrower other than routine inquiries by such
Governmental Authority;
     (iv) as soon as possible, and in any event within three (3) days after the
occurrence of an Event of Default or the occurrence of any event or development
that could reasonably be expected to result in a Material Adverse Change, the
written statement of an Authorized Officer of the Borrower setting forth the
details of such Event of Default, other event, development that could reasonably
be expected to result in a Material Adverse Change and the action which the
Borrower and its Subsidiaries propose to take with respect thereto;

23



--------------------------------------------------------------------------------



 



     (v) promptly after the commencement thereof but in any event not later than
five (5) days after service of process with respect thereto on, or the obtaining
of Knowledge thereof by, the Borrower, notice of each action, suit or proceeding
before any court or other Governmental Authority or other regulatory body or any
arbitrator which, if adversely determined, could reasonably be expected to
result in a Material Adverse Change;
     (vi) as soon as possible and in any event within five (5) days after
execution, receipt or delivery thereof copies of any material notices that the
Borrower executes or receives in connection with any Material Contract;
     (vii) as soon as possible after filing with the SEC, copies of all periodic
or episodic Reports required to be filed pursuant to the Exchange Act and all
registration statements, prospectuses, notices or other documents required to be
filed pursuant to the Securities Act and which are matters of public record;
     (viii) promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to the
Borrower by its auditors in connection with any annual or interim audit of the
books thereof; and
     (ix) promptly upon request, such other information concerning the condition
or operations, financial or otherwise, of the Borrower as the Lender may from
time to time may reasonably request.
     (e) Inspection Rights. Permit, and cause each of its Subsidiaries to
permit, the Lender or any agents or representatives thereof at any time and from
time to time upon reasonable notice to Borrower and during normal business
hours, to examine and make copies of and abstracts from its records and books of
account, to visit and inspect its properties, to verify materials, leases,
notes, accounts receivable, deposit accounts and other assets, to conduct
audits, physical counts, valuations, appraisals or examinations and to discuss
its affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or other representatives. In
furtherance of the foregoing, the Borrower hereby authorizes its independent
accountants, and the independent accountants of each of its Subsidiaries, to
discuss the affairs, finances and accounts of the Borrower and/or such
Subsidiaries (independently or together with representatives of such Person)
with the agents and representatives of the Lender in accordance with this
Section 6.01(d).
     (f) Delivery of Fee Statements. Borrower shall cause Borrower’s legal
counsel (“Borrower Counsel”) to deliver to Lender within five (5) Business Days
after the 15th day of each calendar month under the Budget a reasonably accurate
short written statement of fees and disbursements accrued by Borrower Counsel
for that month through the 15th day (“Mid-Month Fee Statement”). Borrower shall
also cause Borrower Counsel to deliver to Lender within nine (9) Business Days
after the end of each month a detailed fee and disbursement statement of fees
and disbursements accrued by Borrower Counsel the prior month (“Monthly Fee
Statement”). Any Mid-Month Fee Statement or Monthly Fee Statement, whether or
not paid, shall not exceed the amount of the Permitted Professionals Expenses
budgeted for such month.

24



--------------------------------------------------------------------------------



 



     Section 6.03 Negative Covenants. So long as the principal amount of the
Loan or any other Obligation (whether or not due) shall remain unpaid or the
Lender shall have any Commitment hereunder, the Borrower shall not and shall
cause each of its Subsidiaries to not (unless any such covenant is waived in a
specific prior writing by Lender):
     (a) Interim Financing Order; Final Financing Order; Administrative
Priority; Lien Priority; Payment of Claims.
     (i) seek, consent to or suffer to exist any modification, stay, vacation or
amendment of the Interim Financing Order or the Final Financing Order except for
modifications and amendments agreed to in writing by the Lender;
     (ii) suffer to exist a priority for any administrative, expense or
unsecured claim against the Borrower (now existing or hereafter arising of any
kind or nature whatsoever, including without limitation any administrative
expenses of the kind specified in Sections 503(b) and 507(b) of the Bankruptcy
Code) equal or superior to the priority of the Lender in respect of the
Obligations (except for Carve-Out Expenses and Permitted Liens);
     (iii) suffer to exist any Lien on the Collateral having a priority equal or
superior to the Lien in favor of the Lender in respect of the Collateral except
for Permitted Liens and Permitted Priority Liens, to the extent set forth in the
definition of “Requisite Priority”; and
     (iv) pay any administrative expense claims except (i) those within the
definition of the term “Carve-Out Expenses” subject to the other terms hereof
and the Orders, (ii) any Obligations due and payable hereunder, and (iii) other
administrative expense claims incurred in the ordinary course of the business of
the Borrower or its Chapter 11 Case, in each case to the extent provided for in
the Budget and section 6.01(a) hereof.
     (b) Fundamental Changes; Dispositions. Wind-up, liquidate or dissolve
itself (or permit or suffer any thereof), except for any merger or consolidation
of the Borrower in connection with the consummation of a plan of reorganization
in the Chapter 11 Case or merge, consolidate or amalgamate with any Person, or
convey, sell, lease or sublease, transfer or otherwise dispose of, whether in
one transaction or a series of related transactions, all or any part of its
business, property or assets, whether now owned or hereafter acquired (or agree
to do any of the foregoing), or purchase or otherwise acquire, whether in one
transaction or a series of related transactions, all or substantially all of the
assets of any Person (or any division thereof) (or agree to do any of the
foregoing), or permit any of its Subsidiaries to do any of the foregoing,
provided that the Borrower and its Subsidiaries may (A) sell production in the
ordinary course of business, (B) dispose of obsolete or worn-out equipment in
the ordinary course of business, and (C) sell or otherwise dispose of other
non-material property or assets for cash in an aggregate amount not less than
the fair market value of such property or assets.
     (c) Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any change in the nature of its business as carried on at the date
hereof.

25



--------------------------------------------------------------------------------



 



     (d) Loan Advances, Investments, Etc. Make or commit or agree to make any
loan, advance, guarantee of obligations, other extension of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Capital Stock, bonds, notes, debentures or other
securities of, or make or commit or agree to make any other investment in, any
other Person (other than shares, bonds, notes, debentures or other securities
issued by any of its Subsidiaries), or purchase or own any futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or permit any
of its Subsidiaries to do any of the foregoing, except for: (i) investments
existing on the date hereof, but not any increase or modification thereof, as
set forth in a Schedule hereto, and (ii) Permitted Investments, all as
contemplated by the Budget.
     (e) Lease Obligations. Create, incur or suffer to exist, or permit any of
its Subsidiaries to create, incur or suffer to exist, any obligations as lessee
(i) for the payment of rent for any real or personal property in connection with
any sale and leaseback transaction, or (ii) for the payment of rent for any real
or personal property under leases or agreements to lease other than Capitalized
Lease Obligations and Operating Lease Obligations existing on the date hereof,
which have been disclosed to Lender.
     (f) Capital Expenditures. Make or commit or agree to make, or permit its
Subsidiaries to make or commit or agree to make, any Capital Expenditure except
as otherwise provided in the Budget.
     (g) Subsidiaries’ Cash and Assets. Upstream cash or assets from
Subsidiaries or transfer cash or assets out of Subsidiaries except to meet
expense items set forth in the Budget, or as agreed to in a prior writing by
Lender.
ARTICLE VII.
EVENTS OF DEFAULT
     Section 7.01 Events of Default. The occurrence and continuance of any of
the following events shall be a default under this Agreement (an “Event of
Default”):
     (a) Except as otherwise provided herein, a breach by Borrower or any
Subsidiary of any covenant, agreement, representation or warranty under the Loan
Documents or any Order to which it is a party or by which it is bound, as the
case may be, and such breach shall remain unremedied for ten (10) days after the
date written notice of such default shall have been given by the Lender to the
Borrower (a “Cure Period”); provided that there shall be no Cure Period for
breaches of the following covenants, agreements, representations or warranties:
Section 2.02(b) — exceeding payments permitted under Carve-Out Expenses;
Section 2.02(c) — failing to make repayment of the Loan on the Final Maturity
Date if there is no Conversion; Section 2.03(a) — failing to pay Closing Fees;
Section 5.01(c) —breach of the representation and warranty that this Agreement
creates a legal, valid, binding and enforceable obligation; Section 5.01(d)(ii)
— breach of the representation and warranty that this Agreement does not
contravene another agreement or instrument that would cause a Material Adverse
Change; Section 5.01(e) — breach of the representation and warranty that Budget
presented in good faith; Section 6.01(b) — failing

26



--------------------------------------------------------------------------------



 



to properly use/upstream cash, to use proceeds of Advances, to abide Budget;
Section 6.01(c) — exceeding amounts permitted to be incurred/spent on an
unforeseen operational event; Section 6.01(d)(iv) — failing to provide notice
within 3 days of a Material Adverse Change; Section 6.01(d)(v) — failing to
provide notice within 5 days of action that could result in a Material Adverse
Change; Section 6.02(a)(i) — modification of an Order without Lender’s consent;
Section 6.02(a)(iv) — improper payments; Section 6.02(b) — occurrence of a
fundamental change; and Section 6.02 (c) — (g) (certain negative covenants); and
provided further that there shall be a seven (7) day Cure Period for breaches of
the following covenants, agreements, representations or warranties: Section 2.06
(Legal Budget); Section 6.01(a) (failing to provide weekly variance reports,
inspection rights); Section 6.02(a)(ii) (equal or senior claim);
Section 6.02(a)(iii) (equal or senior lien);
     (b) Any deviation from the Budget constituting an Excess Budget Variance,
or any breach of the Overall Carve-Out Cap; provided, that, with respect to an
Excess Budget Variance based substantially on a production variance in excess of
a Non-Material Production Budget Variance which production variance is due to a
mechanical problem at a well site, Lender agrees to meet with and reasonably and
in good faith discuss such problem with Borrower before declaring a default
based on such variance;
     (c) Any challenge in a legal proceeding, after the Final Order Entry Date,
to the validity or enforceability of this Agreement, the Security Agreement, the
Pledge Agreement, the Subsidiary Guaranty Agreement or any Order or any term
hereunder or thereunder which has not been stayed or dismissed within ten
(10) days of the commencement of such proceeding; provided that if such
challenge is initiated or supported by Borrower there shall be no Cure Period;
     (d) An order scheduling a hearing on confirmation of the Plan is not
entered by the Court within twenty five (25) days of the Filing Date and such
hearing is not scheduled for a date that is within seventy five (75) days of the
Filing Date; provided that Borrower shall request a date that is within
forty-five (45) days of the Filing Date;
     (e) Confirmation of the Plan is denied or the Plan is not confirmed within
ninety (90) days after the Filing Date (unless there is a Final Maturity Date
Extension, in which case, the Plan is not confirmed within one hundred and
twenty (120) days after the Filing Date);
     (f) Borrower in the reasonable determination of Lender does not in good
faith seek the timely confirmation of the Plan;
     (g) An “Event of Default” has occurred and is continuing under and as
defined in the Security Agreement or Pledge Agreement or the Plan Support
Agreement and such Event of Default, if capable of being remedied, shall remain
unremedied for ten (10) days after the date written notice of such default shall
have been given by the Lender to the Borrower, except as set forth in the
proviso to clause (a) above;
     (h) The filing of any motion to approve a sale of all or a substantial
portion of the Borrower’s assets unless the Lender consents;

27



--------------------------------------------------------------------------------



 



     (i) Action by any party in the Chapter 11 Case to cause or support, whether
directly or indirectly, any claims against Lender or the claims held by Lender
and if such action is filed it is not dismissed within twenty (20) days of the
filing thereof (provided that there shall be no cure period if the direct or
indirect action is made by or supported by the Borrower);
     (j) An order with respect to any of the Chapter 11 Case shall be entered by
the Bankruptcy Court appointing, or the Borrower shall file an application for
an order with respect to the Chapter 11 Case seeking the appointment of, (i) a
trustee under Section 1104, or (ii) an examiner with expanded powers;
     (k) an order with respect to any of the Chapter 11 Case shall be entered by
the Bankruptcy Court converting such Chapter 11 Case to a Chapter 7 case or
dismissing the Chapter 11 Case;
     (l) The occurrence of a Material Adverse Change in the condition or
business prospects (financial or otherwise) of the Borrower or the Subsidiaries,
taken as a whole (other than any action taken or proposed to be taken in
accordance with the Plan or the Loan Documents); and
     (m) The filing of a motion to approve post-petition financing that will be
secured by Liens on the Collateral that are pari passu or senior to the Liens
granted to Lender in connection herewith, except as contemplated or permitted
under the Loan Documents.
     Section 7.02 Remedies on Default, etc.
     (a) Acceleration.
     (i) Subject to Section 7.02(d), if an Event of Default has occurred and is
continuing, the Lender may at any time at its option, by notice or notices to
the Borrower, declare the Loan then outstanding to be immediately due and
payable and terminate the Commitment.
     (ii) Subject to the provisions of Section 7.02(d), upon the Loan becoming
due and payable under this Section 7.02, the entire unpaid principal amount of
the Loan, plus all accrued and unpaid Default Interest thereon (to the full
extent permitted by applicable law), shall be immediately due and payable, in
each and every case without presentment, demand, protest or further notice, all
of which are hereby waived.
     (b) Other Remedies. Subject to the provisions of Section 7.02(d), if any
Default or Event of Default has occurred and is continuing, and irrespective of
whether the Loan has become or has been declared immediately due and payable
under Section 7.02(a), the Lender may proceed to protect and enforce its rights
by an action at law, suit in equity or other appropriate proceeding, whether for
the specific performance of any agreement contained herein or in any Loan
Document, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise or otherwise exercise all rights and remedies provided for
under the Loan Documents, including foreclosing upon any or all of the
Collateral and the automatic stay applicable in Borrower’s Chapter 11 Case shall
be inapplicable to any such action.

28



--------------------------------------------------------------------------------



 



     (c) Costs and Expenses. Borrower shall pay all costs and expenses of
amending, administering, implementing, collecting, defending, declaring and
enforcing Lender’s rights under this Agreement, any other Loan Document or other
instrument or agreement delivered in connection with any of the Loan Documents,
including searches and filings at all times, and Lender’s reasonable attorneys’
fees which are actually incurred.
     (d) Rescission. At any time after the Loan has been declared due and
payable pursuant to Section 7.02(a), the Lender, by written notice to the
Borrower, may, at its sole discretion, rescind and annul any such declaration
and its consequences if (a) the Borrower has paid all principal that is due and
payable and is unpaid other than by reason of such declaration, and all Default
Interest on such overdue principal, if any, to the extent permitted by
applicable law at the Post-Default Rate, (b) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived, and (c) no order has been
entered for the payment of any monies due pursuant hereto by the Bankruptcy
Court. No rescission and annulment under this Section 7.02(d) will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
     (e) No Waivers or Election of Remedies. No course of dealing and no delay
on the part of Lender in exercising any right, power or remedy shall operate as
a waiver thereof or otherwise prejudice its rights, powers or remedies. No
right, power or remedy conferred by this Agreement or by any other Loan Document
upon Lender shall be exclusive of any other right, power or remedy referred to
herein or therein or now or hereafter available at law, in equity, by statute or
otherwise.
ARTICLE VIII.
MISCELLANEOUS
     Section 8.01 Notices, Etc. All notices and other communications provided
for hereunder shall be in writing and shall be both emailed and mailed,
telecopied or delivered,
     (a) if to the Borrower, at the following address:
     Attention: Vincent McDonnell, Chief Executive Officer

     
CanArgo Energy Corporation
150 Buckingham Palace Road
  Fax: 0044 207 730 1136
Phone: 0044 207 730 1134
London SW1W 9TR UK
   
 
   
with a copy to:
   
 
   
Peter A. Basilevsky, Esq.
  Telephone: (212) 818-9200
Satterlee Stephens Burke & Burke LLP
  Telecopier: (212) 818-9606
230 Park Avenue, Suite 1130
   
New York, NY 10169
   

29



--------------------------------------------------------------------------------



 



     (b) if to the Lender, by email to the email address
legal@persistencycapital.com and at the following address:
     Andrew J. Morris
     Persistency
     c/o Persistency Capital LLC
     1270 Avenue of theAmericas
     Suite 2100
     New York NY 10020
     Telephone: 212-554-1813
     Telecopier: 646-619-4642
     with a copy to:
     John R. Ashmead, Esq.
     Seward & Kissel LLP
     One Battery Park Plaza
     New York, New York 10004
     Telephone: 212-574-1200

     Telecopier: 212-480-8421
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 8.01. All such notices and other communications shall be
effective, (i) if mailed, when received or three days after deposited in the
U.S. mails or ten days if deposited in foreign mails, whichever occurs first,
(ii) if telecopied, when transmitted and confirmation received, or (iii) if
delivered, upon delivery, except that notices to the Lender pursuant to
Article II shall not be effective until received by the Lender.
     Section 8.02 Amendments, Etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Lender, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
     Section 8.03 No Waiver; Remedies, Etc. No failure on the part of the Lender
to exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right under the Loan Document preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies of
the Lender provided herein and in the other Loan Documents are cumulative and
are in addition to, and not exclusive of, any rights or remedies provided by
law. The rights of the Lender under the Loan Documents against any party thereto
are not conditional or contingent on any attempt by the Lender to exercise any
of its rights under any other Loan Documents against such party or against any
other Person.

30



--------------------------------------------------------------------------------



 



     Section 8.04 Severability. Any provision of this Agreement, which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
     Section 8.05 Assignments.
     (a) This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of the Borrower and the Lender and their respective
successors and assigns (including, except for the right to request a Loan, any
trustee succeeding to the rights of the Borrower pursuant to Chapter 11 of the
Bankruptcy Code or pursuant to any conversion to a case under Chapter 7 of the
Bankruptcy Code); provided, however, that the Borrower may not assign or
transfer any of its rights hereunder, or under the other Loan Documents, without
the prior written consent of the Lender and any such assignment without the
Lender’s prior written consent shall be null and void.
     (b) The Lender may assign all or a portion of its rights and obligations
under this Agreement to an Affiliate or, with the consent of the Borrower (not
to be unreasonably withheld or delayed), to another Person. Upon execution,
delivery and acceptance, of an Assignment and Acceptance (the “Assignment and
Acceptance”), the Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of the Lender’s rights and obligations under this Agreement, the Lender
shall cease to be a party hereto). Notwithstanding the foregoing, should there
exist an Event of Default which is not capable of being remedied or for which
the applicable cure period has expired, Lender may assign its rights and
obligations under the Loan Documents to any person without the consent of
Borrower.
     Section 8.06 Further Assurances. Borrower shall from time to time, and at
all times after the security constituted by this Agreement shall have become
enforceable, execute all such further instruments and documents and do all such
things as Lender may reasonably deem desirable for the purpose of obtaining the
full benefit of this Agreement and of the rights, title, interest, powers,
authorities and discretions conferred on Lender by this Agreement and the other
Loan Documents, including by (without limitation), as the case may be, executing
any additional instruments and documents as aforesaid. Borrower hereby
irrevocably appoints Lender its attorney-in-fact for it and in its name and on
its behalf and as its act and deed to execute, seal and deliver and otherwise
perfect any deed, assurance, agreement, instrument or act which it may deem
desirable for any of the purposes of this Agreement; provided that Lender shall
not exercise such power until this Agreement shall have become enforceable.
     Section 8.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telecopier also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart

31



--------------------------------------------------------------------------------



 



shall not affect the validity, enforceability, and binding effect of this
Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
     Section 8.08 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW
YORK EXCEPT AS GOVERNED BY THE BANKRUPTCY CODE AND EXCEPT AS EXPRESSLY PROVIDED
TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT.
     Section 8.09 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE BANKRUPTCY COURT OR IN THE COURTS OF THE STATE OF
NEW YORK IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER AND THE LENDER EACH HEREBY IRREVOCABLY ACCEPTS IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. THE BORROWER AND THE LENDER EACH HEREBY IRREVOCABLY APPOINTS
THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR SERVICE OF
PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND
IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER OR THE LENDER, AS
APPLICABLE, AT ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 8.01 AND TO THE
SECRETARY OF STATE OF THE STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE
TEN (10) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
PARTIES HERETO TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH OTHER IN ANY OTHER
JURISDICTION. THE PARTIES HERETO EACH HEREBY EXPRESSLY AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     Section 8.10 WAIVER OF JURY TRIAL, ETC. THE BORROWER AND THE LENDER HEREBY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR UNDER
ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT
DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR
ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN

32



--------------------------------------------------------------------------------



 



CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE BORROWER
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT, IN THE EVENT OF
ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.
THE BORROWER HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE LENDER FOR ENTERING INTO THIS AGREEMENT.
     Section 8.11 Consent by the Lender. Except as otherwise expressly set forth
herein to the contrary, if the consent, approval, satisfaction, determination,
judgment, acceptance or similar action (an “Action") of the Lender shall be
permitted or required pursuant to any provision hereof or any provision of any
other agreement to which the Borrower is a party and to which the Lender has
succeeded thereto, such Action shall be required to be in writing.
     Section 8.12 No Party Deemed Drafter. Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.
     Section 8.13 Indemnification. In addition to the Borrower’s other
Obligations under this Agreement, the Borrower agrees to defend, protect,
indemnify and hold harmless the Lender and all of their respective officers,
directors, employees, attorneys, consultants and agents (collectively, the
“Indemnitees”) from and against any and all losses, damages, liabilities,
obligations, penalties, fees, reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees, costs and expenses) incurred by such
Indemnitees, whether prior to or from and after the Interim Facility Effective
Date, whether direct, indirect or consequential, as a result of or arising from
or relating to or in connection with any of the following: (i) the negotiation,
preparation, execution or performance or enforcement of this Agreement, any
other Loan Document or of any other document executed in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
(ii) the Lender’s furnishing of funds to or for the account of the Borrower
under this Agreement, including, without limitation, the management of the such
Loan, (iii) any matter relating to the financing transactions contemplated by
this Agreement or the other Loan Documents or by any document executed in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, or (iv) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (collectively, the “Indemnified Matters”); provided, however, that the
Borrower shall not have any obligation to any Indemnitee under this Section 8.13
for any Indemnified Matter caused by the gross negligence or willful misconduct
of such Indemnitee, as determined by a final judgment of a court of competent
jurisdiction.
     Section 8.14 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Lender and when the conditions
precedent set forth in Section 4.01 hereof have been satisfied or waived in
writing by the Lender, and thereafter shall be binding upon and inure to the
benefit of the Borrower and the Lender, and their respective successors and
assigns (including, except for the right to request a Loan, any trustee
succeeding to the rights of the Borrower pursuant to Chapter 11 of the
Bankruptcy Code or pursuant to any conversion to a case under Chapter 7 of the
Bankruptcy Code), except that the Borrower shall

33



--------------------------------------------------------------------------------



 



have no right to assign its rights hereunder or any interest herein without the
prior written consent of the Lender, and any assignment by the Lender shall be
governed by Section 8.05 hereof.
     Section 8.15 Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
     Section 8.16 Confidentiality. The parties hereto have entered into that
certain Common Interest Agreement dated as of February 9, 2009 and hereby agree
that they shall be and shall cause their respective Affiliates, successors and
assigns to be bound by the provisions of that Agreement until the first
anniversary of the Final Maturity Date.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

          BORROWER:

CANARGO ENERGY CORPORATION
    By:         Name:         Title:         LENDER:

PERSISTENCY
    By:         Name:         Title:      

34



--------------------------------------------------------------------------------



 



         

Exhibit I
CanArgo Energy Corporation and Its Direct and Indirect Subsidiaries

 

      Legal Name   Incorporation  
1    CanArgo Energy Corporation
  Delaware
2    CanArgo Oil & Gas Inc
  Ontario, Canada
3    CanArgo Limited
  Ontario, Canada
4    Fountain Oil Ukraine Limited
  New Brunswick, Canada
5    UK-RAN Oil Corporation
  New Brunswick, Canada
6    Fountain Oil Canada Limited
  New Brunswick, Canada
7    Focan Limited
  New Brunswick, Canada
8    EOR Canada Limited
  New Brunswick, Canada
9    CanArgo Acquisition Corporation
  New Brunswick, Canada
10    Ninotsminda Oil Company Limited
  Cyprus
11    CanArgo Oil Boryslaw Limited
  Cyprus
12    CanArgo Norio Limited
  Cyprus
13    Groundline Limited
  Cyprus
14    Lateral Vector Resources Limited (formerly Longtex Limited)
  Cyprus
15    Courtway Limited
  Cyprus
16    CanArgo Limited
  Guernsey
17    CanArgo (Nazvrevi) Limited
  Guernsey
18    CanArgo Power Corporation Limited
  Guernsey
19    CanArgo (Kaspi) Limited
  Guernsey
20   Argonaut Well Services Limited
  Guernsey
21   CanArgo Samgori Limited
  Guernsey
22    CanArgo Services (UK) Limited
  England
23    Sagarejo Power Company LLC
  Georgia
24    Georgian British Oil Co Ninotsminda
  Georgia
25    Georgian British Oil Company Nazvrevi
  Georgia
26    Georgian British Oil Company Norio
  Georgia
27    Ninotsminda Services Limited
  Georgia
28    CanArgo Georgia Limited
  Georgia
29    Ninotsminda Oil Company Limited
  Jersey
30    CanArgo Norio Limited
  Jersey

 



--------------------------------------------------------------------------------



 



Exhibit II
CGUERN and its Direct and Indirect Subsidiaries

      Legal Name   Incorporation  
1   Ninotsminda Oil Company Limited
  Cyprus
2   CanArgo Oil Boryslaw Limited
  Cyprus
3   CanArgo Norio Limited
  Cyprus
4   Groundline Limited
  Cyprus
5   Lateral Vector Resources Limited (formerly Longtex Limited)
  Cyprus
6   Courtway Limited
  Cyprus
7   CanArgo Limited
  Guernsey
8   CanArgo (Nazvrevi) Limited
  Guernsey
9   CanArgo Power Corporation Limited
  Guernsey
10   CanArgo (Kaspi) Limited
  Guernsey
11   Argonaut Well Services Limited
  Guernsey
12   CanArgo Samgori Limited
  Guernsey
13   CanArgo Services (UK) Limited
  England
14   Sagarejo Power Company LLC
  Georgia
15   Georgian British Oil Co Ninotsminda
  Georgia
16   Georgian British Oil Company Nazvrevi
  Georgia
17   Georgian British Oil Company Norio
  Georgia
18   Ninotsminda Services Limited
  Georgia
19   CanArgo Georgia Limited
  Georgia
20   Ninotsminda Oil Company Limited
  Jersey
21   CanArgo Norio Limited
  Jersey

 